                Case 21-10511-BLS        Doc 18     Filed 03/10/21     Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE
                                DELEWARE DIVISION

IN RE:                                   )
                                         )                            Chapter 11
STA Travel Inc.                          )                            Case No. 21-10511-BLS
                                         )
Debtor,                                  )
_________________________________________)


          REQUEST OF ZWICKER & ASSOCIATES, P.C. FOR SERVICE OF NOTICES
                    PURSUANT TO FED. R. BANKR. P. 2002(g)
         PLEASE TAKE NOTICE that Zwicker & Associates, P.C., as authorized agent for creditor

American Express National Bank, requests, pursuant to Rules 2002 and 9007 of the Federal Rules

of Bankruptcy Procedure and sections 102(I), 342 and 1109(b) of title 11 of the United States

Code, 11 U.S.C. §§ 101 et seq., that all notices given or required to be given and all papers served

or required to be served in this case also given to and served, whether electronically or otherwise,

on:


                              American Express National Bank
                              c/o Zwicker & Associates, P.C.
                              80 Minuteman Road, P.O. Box 9043
                              Andover, MA 01810-1041
                              P(877)214-4172
                              F(978)631-0091
                              E-mail: bknotices@zwickerpc.com

Dated at Andover, Massachusetts this 10th day of March, 2021.
                                                     /s/Elizabeth Lombard
                                                     Elizabeth Lombard
                                                     Zwicker & Associates, P.C.
                                                     Authorized Agent for American Express
                                                     National Bank
                                                     80 Minuteman Road
                                                     P.O. Box 9043
                                                     Andover, MA 01810-1041
                                                     (877)214-4172
